Case 3:19-cv-01671-BR   Document 49-5   Filed 12/11/19   Page 1 of 5




                EXHIBIT 5
       Case 3:19-cv-01671-BR      Document 49-5       Filed 12/11/19   Page 2 of 5




                        INTERPORT PNW LLC
                  10000 NE 7th AVE, STE 320, VANCOUVER, WA USA 98685
                         PH: (360) 448 8326 FAX: (360) 836 5335




4th November 2019

Swirebulk
Vancouver BC
Canada


Attn: Clara Liu


Dear Clara,


RE: M/V Amis Integrity
Arrived: 10th October 2019      Departed: 25th October 2019
Load port: Vancouver, Wa


Enclosed herewith please find the Supplementary Port Disbursement account for
the above named vessel at Vancouver, Wa as follows:
Port Disbursement account Vancouver Wa            $      1100.00
Supplementary


                                           $            ( 1100.00)


We trust you will find the enclosed correct and in good order. We will arrange to
remit to you this sum in settlement at our earliest convenience.


Sincerely
Interport PNW LLC
As^gents




 ^rry Phelps
 resident




      Voucher 1

     VERIFIED BY


   DA-Desk
    Page 3 of 3




                                                                                     AMIS0103
                     Case 3:19-cv-01671-BR                   Document 49-5         Filed 12/11/19       Page 3 of 5

                                                INTERPORT PNW LLC
                                    10000 NE 7TH AVE, STE 320, VANCOUVER, WA 98685
                                      Phone: (360)448-8326   Fax: (360)836-5335

                                                    PORT DISBURSEMENT ACCOUNT

                                                 original          supplementary

          VESSEL:       A MIS INTEGRITY                                             PORT:     VANCOUVER, WA
          ARRIVED:           October 10, 2019                                       SAILED:       October 25, 2019

                                                                                    VOUCHER DEBIT/(CREDIT)
          PORT EXPENSES:                                                                      U.S. $
          Pilotage
          Towage
          Dockage/Terminal overtime
          Line Handling
          Customs - Entrance <£ Clearance
          USDA, GIPSA
          Hold Inspection
          Port Dues
          Voyage Assessment/Vtis
          Launch Hire                                                                   I                     U 00.00
          Gangway/Security Fees
          M.F.S.A.


          TOTAL PORT EXPENSES:                                                                J               T7MOT1

          CARGO EXPENSES:
          Stevedoring
          Stevedoring Overtime
          Terminal Security Charges
          Cargo Survey
          Travel Charges
          Other Cargo Expenses
          Delay of Berth Charge


          TOTAL CARGO EXPENSES:                                                               $


          OWNERS EXPENSES:
          Cash Advance to Master
          Transportation
          Medical Expenses
          Provisions/Stores
          Repairs
          Postage
          Watchmen
          Launch Hire
          Fresh Water
          Spares - Forwarding Expenses
          On Hire Bunker Survey
          Philippine Visaed Crew listcompletion andfiling


          TOTAL VESSEL EXPENSES:

          AGENCY FEES & EXPENSES:
          Agency Fee/Commission Overtime
          Postage & Petlies
          Communications
          Courier Services
          Other Agency Expenses


          TOTAL AGENCY EXPENSES:                                                              S

          TOTAL DISBURSEMENTS:
                                                                                              n               1. 1 00.00 |
          LESS ADVANCE:




          BALANCE DUE (YOU)
                                                                                              E               1. 1 00.00
                                                                                                                           ]
DA Amis
           ""Voucher 1
                VERIFIED BY


            DA-Desk
              Page 2 of 3




                                                                                                                               AMIS0104
                    Case 3:19-cv-01671-BR                  Document 49-5             Filed 12/11/19            Page 4 of 5

                                                                                                                               Invoice
                   "IE*7
       A
                                   8410 NE 349 Street                                                                Date            Invoice #
                                   La Center, WA 98629
                                   Brett@crlsllc.net                                                               11/1/2019           1968
                                   360-703-7721




         Bill To

      Interport PNW
       10000 NE 7th Ave, Ste 320
      Vancouver, Wa 98685




                                                                                                                       Vessel
                                                                                                                   AMIS INTEGRITY




                                                  Description                                                               Amount

10/25/19// 1815-2045: STBY at berth 1, pilot onboard, away, alongside vessel, pilot exchange, away, drop off                            1,000.00
pilot at berth 1, secure.


Fuel surcharge                                                                                                                            100.00




Thank you for your business.

                                                                                                          Total                       $1,100.00




                    Voucher 1

                   VERIFIED BY


             DA-Desk
                 Page 1 of 3




                                                                                                                                 AMIS0105
                 Case 3:19-cv-01671-BR         Document 49-5   Filed 12/11/19      Page 5 of 5

                             The China Navigation Co Pte. Ltd.

                                     Owners Expense
                                                                           Invoice Date : 13/11/2019


Agent                  :      Interport PNW LLC

Vessel                 :      Amis Integrity

Voyage No.             :      1901
Port                   :      Vancouver WA (USA)
ROE (1 USD)            :      1.0
Date                   :      From : 10/10/2019                To :   25/10/2019


DA-Desk Ref. No.       :      CNA-192427-2



         Voucher                                                          Amount                 Amount
                                       Category / Type
           No.                                                             USD                   USD
             1             Launch Service                                     1,100.00              1,100.00
                           TOTAL Owners Expense                               1,100.00              1,100.00




                                                                                                    AMIS0106
